Detailed Action
Claims 1-16, 21, 22, 42 are pending in this application. Claims 17-20, 23-41, 43-61 were cancelled in the Preliminary Amendment filed on 5/3/21.  This is a response to the Amendments/Remarks filed on 5/3/21.  This is a Final Rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
As per claims 1-16,21, recites 
communication unit that communicates
content retention unit that holdss
content list transmitting and receiving unit that transmits and receives
transmission timing determination unit that determines
As per claim 2, proximate node detection unit that detects
As per claim 3, the content list transmitting and receiving unit updates
As per claim 4-7, 9-16, the transmission timing determination unit determines
As per claim 8, a number of held content comparison unit that transmit
These units is supported by the structure spec. para.197, CPU, and algorithm para.108-117
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,8,9,14,21,22,42  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0246275 issued to Ueda et al.(Ueda).
As per claim 1,21,42,  Ueda teaches  communication terminal(Fig.3,13, mobile communication terminal) comprising: a communication unit that communicates  with another terminal(Fig.3,13,para.43, teaches mobile communication terminal communications with  other mobile communication terminal); a content retention unit that holds  a content(Fig.3,para.47, data storage section for storing SV); a content list transmitting and receiving unit that transmits and receives  a content list relating to a 
As per claim 4, the communication terminal according to Claim 1, wherein the transmission timing determination unit  determines whether or not to transmit a content list, based on the number of held contents in the communication terminal itself(Ueda, para.50; determines whether to transmit the SV or not based on SV of the device). 
As per claim 8, the communication terminal according to Claim 1 , further comprising a number-of-held-contents comparison unit that transmits  a control message including the number of held contents in the terminal itself(para.50; transmit SV of the device), receives  a control message including the number of held contents in another terminal(para.50 receives SV of other device), and compares  the received number of held contents in the another terminal with the number of held contents in the terminal itself(Ueda, para.50, compares SV of the other device with the SV of the device).  
As per claim 9, the communication terminal according to Claim 8, wherein the transmission timing determination unit  determines whether or not to transmit a content list, based on the number of held contents in the another terminal and the number of 
As per claim 14, the communication terminal according to Claim 8, wherein the transmission timing determination unit  determines whether or not to transmit a content list, based on a comparison between the number of held contents in the another terminal and the number of held contents in the terminal itself(Ueda, para.50, compares SV of the other device with the SV of the device and determine whether to transmit the SV or not).  
As per claim 22, Ueda teaches an information sharing method for detecting a content held duplicately between a plurality of communication terminals(para.53; duplication determination section for determination of duplicated content held by  different terminal through the use of SV), the method comprising: holding a content(Fig.3,para.47, data storage section for storing SV); transmitting and receiving a content list with another communication terminal(Fig.13, para.44,47; teaches exchanging summary vector(SV) which is information/content list held by a mobile communication terminal);detecting a duplicate held content(para.53; duplication determination section for determination of duplicated content held by  different terminal through the use of SV), and determining a transmission timing of a content list, based on the number of held contents(para.48, transmitting the SV at periodic intervals,Fig.17, para. 53-55,63; teaches a duplication determination section which decides transmission timing to transmit the SV using back-off calculation based on SV which is information/content list held by a mobile communication terminal). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3, rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246275 issued to Ueda et al.(Ueda) in view of US 2011/0119233 issued to Reddy.
As per claim 2, Ueda teaches the communication terminal according to Claim 1, however does not explicitly teach further comprising a proximate node detection unit that detects  a proximate node.  
Reddy explicitly teaches a proximate node detection unit that detects  a proximate node(para.71 teaches a device is within proximity of a computer).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada to include the teaching of Reddy of detection of a device that is within proximity to another device in order to provide the predictable result of determining device that are proximate to each other.
One ordinary skill in the art would have been motivated to combine the teachings in order to synch data between devices(Reddy, para.1).
As per claim 3, Ueda teaches the communication terminal according to Claim 2, wherein the content list transmitting and receiving unit  updates a transmission timing of a content list(Ueda, para. 142; teaches resetting the back-off period )however does not explicitly teach when a proximate node is detected.  

	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada  resetting the back-off period to include the teaching of Reddy of detection of a device that is within proximity to another device in order to provide the predictable result of resetting of the back off period when a device is within proximity to another device.
One ordinary skill in the art would have been motivated to combine the teachings in order to synch data between devices(Reddy, para.1).
Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246275 issued to Ueda et al.(Ueda) .
As per claim 5, Ueda embodiment 1 teaches the communication terminal according to Claim 1 , however does not explicitly teach wherein the transmission timing determination unit  determines a transmission timing of a content list, based on probability that has a negative correlation with the number of held contents.  
Ueda embodiment 2 teaches wherein the transmission timing determination unit  determines a transmission timing of a content list, based on probability that has a negative correlation with the number of held contents(para.142; teaches determining similarity of held content in the device to other content in the other device, and if the similarity is less than 80%, ie negative correlation, then transmission immediately). 
 	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s first embodiment teaching and combine Ueada’s 2nd embodiment of  determination of probability that 
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure the most up to date content between two devices.
As per claim 6, Ueda embodiment 1 teaches the communication terminal according to Claim 1 , however does not explicitly teach wherein the transmission timing determination unit determines a transmission timing of a content list, based on interval time that has a positive correlation with the number of held contents in the communication terminal itself.  
Ueda embodiment 2 teaches wherein the transmission timing determination unit determines a transmission timing of a content list, based on interval time that has a positive correlation with the number of held contents in the communication terminal itself(para.142; teaches determining similarity of held content in the device to other content in the other device, and if the similarity is high, ie positive correlation, then transmission does not take place immediately and the back-off period is provided). 
 	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s first embodiment teaching and combine Ueada’s 2nd embodiment of  determination of probability that content are similar, ie postive correlation in order to provide the predictable result of when content are similar, then providing a back-off period.
One ordinary skill in the art would have been motivated to combine the teachings in order to sync data at the most convenient time and not constantly synch when there are no huge difference between content held in each device, which save bandwidth.

Ueda embodiment 2 teaches wherein the transmission timing determination unit  determines a transmission timing of a content list, based on back-off time that monotonically increases with respect to the number of held contents in the communication terminal itself(para.123,125; teaches repeating the back-off period, it monotonically increasing when there is a greater number of differences between content held). 
 	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s first embodiment teaching and combine Ueada’s 2nd embodiment of repeating the back-back period when there is a greater number of difference between content held in order to provide the predictable result of repeatedly sync information.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure the most up to date content between two devices.
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246275 issued to Ueda et al.(Ueda)  in view of US 2014/0237083 issued to Astudillo et al.(Astudillo).
As per claim 13, Ueda teaches the communication terminal according to Claim 8, however does not teach wherein the transmission timing determination unit  makes the 
Astudillo explicitly teach wherein the transmission timing determination unit  makes a communication terminal having a smaller number of contents transmit a content list first(para.11, teaches small scales of multimedia content are transmitted first).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s to include the teaching of Astudillo that small scales multimedia content are transmitted first in order to provide the predictable result of smaller number of content are transmitted first.
One ordinary skill in the art would have been motivated to combine the teachings in order to prossgessively synch data between devices(Astudillo, para.1).
Allowable Subject Matter
Claims 10-12, 15,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant amendment overcomes the claim objection, 112 and 101 rejection, therefore those rejections are withdrawn. 
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. The applicant argues in substance that Ueda fails to teach, “a transmission timing determination unit that determines a transmission timing of the content list, based on a number of held contents”, the Office disagrees.  Ueda, para.44, teaches the use of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2011/0137916 issued to Deen et al, which teaches synchronizing content directories on cluster devices
US 7,647,346 issued to Silverman et al, teaches rules for synchronizing of digital files on a source device and target device
US 2011/0191305 issued to Nakamura et al., teaches a system to determine duplicated data and eliminating duplicated data
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BACKHEAN TIV/
Primary Examiner, Art Unit 2459